DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 14-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Schumacher et al (US 2006/0155042) and in further view of Barthel (US 2011/0256030).
Regarding Claim 14, Schumacher discloses a method for pyrogenically producing silicon dioxide powder comprising:
		(1) igniting and reacting, in a reaction space, a mainflow comprising:
	a Si source comprising:
(i) 60 to 95 wt% of a silicon tetrachloride and 
(ii) 5 to 40 wt% of a second silicon component comprising H3SiCl (chlorosilane), H2SiCl2 (dichlorosilane, DCS), HSiCl3 (trichlorosilane, TCS), CH3SiCl3 (methyltrichlorosilane, MCTS), (CH3)2SiCl2 (dimethyldichlorosilane), (CH3)3SiCl (chlorotrimethylsilane) and/or (n-C3H7)SiCl3 (n-propyl trichlorosilane, PTS);
		(2) a combustion gas;
(3) primary air which can be enriched with oxygen (i.e. an oxygen-containing source);
(4) separating the solid from the gas stream (see [0025-0031]); 
(5) and where BET is 150±10 m2/g (see [0016]).
	Schumacher further specifically discloses that MTCS is preferably used (see [0039]).
Therefore, Schumacher discloses a method where:

(ii) for a mixture containing SiCl4 and MTCS, the atomic ratio of C/Si is from 0.056 to 0.43 based on the molecular weight of SiCl4 and MTCS.
Schumacher further specifically discloses an example where the silicon source is SiCl4, TCS, and MCTS) (see Example 1).  Schumacher therefore discloses a method comprising at least two silicon compounds where at least one is carbon-free (SiCl4) and at least one is carbon-containing (MCTS).
	Schumacher does not specifically disclose controlling the atomic ratio of C/Si to 10/BET to 35/BET and the atomic ratio of H/Cl to 0.45+(BET/600) and 0.95+(BET/600).
	Regarding the ratio of C/Si, Barthel discloses a process for producing fumed silica (i.e. pyrogenically producing silica) comprising igniting a reaction gas containing the silicon compounds that are preferably silicon tetrachloride, hydrogen silicon trichloride (i.e. TCS), methyl silicon trichloride (i.e. MCTS) and mixtures thereof (see [0067]).  Barthel further discloses that for economic reasons the presence of large amounts of MCTS are present preferably in concentrations greater than 10 mol% (see [0073]).  Barthel further discloses preferred embodiments where the mixtures contain greater than 40 mol% of silicon tetrachloride and less than 20 mol% of carbon-containing silicon compounds and less than 20 mol% of hydrogen-containing silicon compounds (i.e. where C/Si is in a range from 0.2 or less) (see [0081]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Schumacher where carbon-containing silicon compound is in any workable or 
	Regarding the ratio of H/Cl, Schumacher explicitly discloses that with the same composition of silicon compounds that the relative content of the fuel gas in the feed gas affects the adiabatic flame temperature and the BET surface area of the powder produced (see [0078] and Table 1-3).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention for the content of H to be in any workable or optimum range of H/Cl including the claimed range since it is a results effective variable on the BET.
	Regarding Claim 15, Schumacher discloses an example where the carbon-containing silicon compound is MTCS (see Example 1).
Regarding Claim 16-17, Schumacher discloses a method where the Si source comprises silicon tetrachloride (see [0026]).
	Regarding Claim 18, Schumacher discloses a method where the silicon source comprises three components (see Example 1).
	Regarding Claim 19, Schumacher discloses a method where the silicon source comprises silicon tetrachloride, trichlorosilane, and methyltrichlorosilane (see Example 1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Schumacher where the second silicon compound further comprises dichlorosilane as disclosed by Schumacher and expect to produce pyrogenic silica powder.
	Regarding Claim 20, Schumacher discloses a method where the combustion gas is preferably hydrogen (see [0040]).

	Regarding Claims 22-23, Schumacher discloses a method where the flame is surrounded by a secondary air (see [0030]).
	Regarding Claim 24-27, Schumacher discloses a method where the ratio of secondary air to primary air is in a range of from 0.1 to 3 (see [0030]). Schumacher further discloses that amount of feed materials consisting of silicon compounds, combustion gas, primary air and secondary air is chosen such that the adiabatic flame temperature is controlled (see [0034]).  Schumacher further discloses that the relative flowrate of secondary air affects the BET surface area of the produced powder [0081]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Schumacher where the amount (i.e. volume) and flow rate ratio of secondary air to the feed gas is in any workable or optimum range including the claimed range in order to control the BET surface area of the particles produced and the adiabatic flame temperature range necessary for forming the pyrogenic silica as suggested by Schumacher.
	Regarding Claim 28, Schumacher discloses where the feed materials are heated to 90°C (see [0041] and Example 1).
Regarding Claim 29, Schumacher further discloses where the separated solid is steam-treated at 250°C to 750°C (see [0031]).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.